           Case 1:20-cv-01334-JB-GBW Document 5 Filed 02/27/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF NEW MEXICO

SOLOMON BACA,

       Plaintiff,

vs.                                                                  No. CIV 20-1334 JB/GBW

LUIS ROSA,

       Defendant.

                                      FINAL JUDGMENT

       THIS MATTER comes before the Court on the Memorandum Opinion and Order, filed

February 27, 2021 (Doc. 4)(“MOO”). In the MOO, the Court dismisses without prejudice

Petitioner’s Untitled Pro Se Letter-Petition, filed December 2, 2020 (Doc. 1). See MOO at 1. With

no more parties, claims, or issues before the Court, the Court enters Final Judgment disposing of

this case pursuant to rule 58(a) of the Federal Rules of Civil Procedure.

       IT IS ORDERED that: (i) all claims are dismissed without prejudice; (ii) this case is

dismissed without prejudice; and (iii) Final Judgment is entered.




                                                          ________________________________
                                                          UNITED STATES DISTRICT JUDGE


Parties:

Solomon Baca
Milan, New Mexico

       Pro se petitioner
